Case:  8:16cv368
   8:16-cv-00368-RGK-PRSE Doc # 72 Filed: 02/26/19 Page 1 of 2 - Page ID # 783



                                                                 FILED
                                                           u. s. DISTRICT_ COURT
                                                          OIST RICT OF NEBHASt,A

                                                          2019 FEB 26 PM \: 1B
                                                           'r -ic · F TH- C R
Lisa Nelson
229 North Pine Street
Gordon, NE 69343




                           RECEIVED
                               FEB .2 6 2019
                                  CLERK
                           U.S. DISTRICT COURT
                                       8:16-cv-00368-RGK-PRSE Doc # 72 Filed: 02/26/19 Page 2 of 2 - Page ID # 784




     OFFICE OF THE CLERK
                                                                                                                                                                  F' s    Cl As$ "1AIL
UNITED STATES DISTRICT COURT                                                                                                     Hasler
  ROMAN L . HRUSKA U.S. COURTHOUSE
                                                                           MF i':iflif:i
                                                                                                                                 02/19/2019
     11 I S. 18™ PLAZA, SUITE 1 I 52
       OMAHA, NE 68102·1322
                                                                           1.9-FEB ··'1.9
                                                                           T":"Jio..1    ·-t I
                                                                                                                                 US POSTAGE                      $00.502
                                                                           'i .. ,.,,.    ... L. ~
         OFFICIAL BUSINESS

                                                                                                                                                                   ZIP 68508
                                                                                        RECE] VE                                                                 011 D11644472

                                                                                                     FEB 2 6 2019
                                                                                                         CLERI<
                                                                                        U.S. DISTRICT COURT




                                                                      ~· "'P'   v.,..,...
                                                                                       c:.                   631.
                                                                      ..... A..1...                                                                       3~0Z/2'.i/19
                                                                                                        RETURN TO SENDER
                                                                                                                                                                                         \{
                                                                                                       MQ MAIL RECE?TAC-E
                                                                                                        UNABLE TO ~ORWARD                                                                '·,
                                                                                                                                                                                         j
                                                                                                                                                                                          I

                                                                        EC                    6E:1.92207799                             1.· ::1_3::1.s-1.1.8!11.-19-44                    I
                                                                                                                                                                                             I
                                                                                         11
                                                                                              111" \ 1111\ I\\ \l II\' 1\ 1 IIII I ti I I11\ I11 !\ 11 III 11 I II\I \I \1 \II! 11_1          \
